DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 16-23, and 26-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fischer et al. (EP1192882 A2).  Fischer et al.  shows the use of a chair (Fig. 1), having a back (1) arranged behind a seat, and the back has an operation mechanism (3) comprising an elastic body (10), turning-movably supporting the load received from a seated person in a left-right direction in a front view, and when the load is applied, at least a part of guide part (12,13) of the operation mechanism is separated and the back moves freely, and when the applied load is removed, the back automatically returns to the neutral position along the guide part.  Regarding claim 17, the back is allowed to move in the left-right directions and return to the neutral at a larger reaction force (depending on the mass of the and load applied by a user).  Fischer et al shows the back configured as a backrest (4) supported by a back frame (2) via the operation mechanism (see Fig. 2).   Regarding claims 22-23 the operation mechanism is provided a base part (12) and a tilting part (13) , a guide part (the recess) set at the side of the base part and a guide part (9) set at a side of the tilting part that are in pressure contact with each other (as shown in Figs 3-4).  Fischer et al shows that the pressure contact of the both guide parts are formed by the by the guide part of the tilting part and guide part of the base are separated (depending on the left-right movement as shown in Figs 3-4).  Regarding claims 26-27, one guide part is a shaft-shaped part (9) and the other is a groove. 
Allowable Subject Matter
Claims 24-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BARFIELD whose telephone number is (571)272-6852.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY D BARFIELD/Primary Examiner, Art Unit 3636                                                                                                                                                                                                        


adb
February 13, 2021